      Case 1:10-cv-00781-EAW-JJM Document 458 Filed 05/24/19 Page 1 of 3




J.C. ROZENDAAL
DIRECTOR
202.772.8747
FAX: 202.371.2540
JCROZENDAAL@STERNEKESSLER.COM



May 24, 2019


Hon. Elizabeth A. Wolford                                                                    Via ECF
United States District Judge
United States District Court
 for the Western District of New York
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

       Re:     Steuben Foods, Inc. v. Shibuya Hoppmann Corp. et al., No. 1:10-cv-00781

Dear Judge Wolford:

        In response to this Court’s text order of May 14, 2019, the Shibuya and Hood defendants
write to address the significance of the May 8, 2019 Final Written Decision on Remand of the
Patent Trial and Appeal Board (“PTAB”) in Inter Partes Review (“IPR”) No. 2014-01235. The
PTAB’s decision is consistent with the claim construction for the term “aseptically disinfecting”
that Shibuya and Hood have advocated before this Court.

        In its claim-construction analysis (at pages 11 to 13) the PTAB explains that it had
originally construed the term “aseptic” to mean “aseptic to any applicable United States FDA
standard, and in the absence of any such standard, aseptic assumes its ordinary meaning of free
or freed from pathogenic microorganisms.” The PTAB had originally construed “any applicable
United States FDA standard” to include the requirement of 21 C.F.R. § 178.1005(d) that the final
product have a hydrogen peroxide residue of less than 0.5 parts per million. The PTAB found
that the particular prior art references that Nestle USA (“NUSA”) relied upon in the IPR
proceeding did not disclose that there would be a residual hydrogen peroxide of less than 0.5
parts per million. Accordingly, the PTAB originally found that the challenged claims of the ’013
patent were patentable over the relied-upon prior art.

        On appeal, the Federal Circuit reversed and held the PTAB’s construction of “aseptic” to
be erroneous because “any applicable United States FDA standard” included standards that are
not unique to aseptic packaging. In particular, the Federal Circuit found that the residual
hydrogen peroxide regulation of 21 C.F.R. § 178.1005(d) applies to all foodstuffs, not only those
that are packaged aseptically; therefore, that regulation is not part of the meaning of “aseptic” as
used in the ’013 patent. See PTAB Decision at 12 & 32 n.25 (citing Nestle USA, Inc. v. Steuben
Foods, Inc., 686 F. App’x 917, 919 (Fed. Cir. 2017). The Federal Circuit remanded the matter
for evaluation under the correct claim construction.
     Case 1:10-cv-00781-EAW-JJM Document 458 Filed 05/24/19 Page 2 of 3
Hon. Elizabeth A. Wolford
May 24, 2019
Page 2


        In its decision on remand, the PTAB again focused mainly on the residual hydrogen
peroxide requirement. Most of the challenged claims did not require any particular level of
residual hydrogen peroxide, so those claims were found to be unpatentable over the relied-upon
prior art. In contrast, Claim 20 did require a particular level of residual hydrogen peroxide, so
the PTAB found it to be patentable over the specific prior art references that NUSA had relied on
because those references did not disclose the claimed level of residual hydrogen peroxide.

        To save claims 18 and 19—two claims without a residual hydrogen peroxide
requirement—from invalidation, Steuben argued that the relied-upon prior art did not show “at
least a 6 log reduction in spore organisms” even though the prior art did show at least such a
reduction in clostridium botulinum and bacillus cereus, both of which are spore organisms.
PTAB Decision at 30-31. Steuben argued that the “FDA level of aseptic” required showing at
least a 6-log reduction in a particular spore organism, bacillus subtilis, because (1) the only
FDA-approved sterilant at the time the patent application was filed was hydrogen peroxide, and
(2) bacillus subtilis is the test organism that the FDA uses to test for FDA levels of sterility when
hydrogen peroxide is the sterilant, so that the FDA would not approve a system unless the
requisite reduction in bacillus subtilis has been shown. Id. at 30.

        The PTAB squarely rejected Steuben’s argument and explained that the argument
“mistakenly conflates ‘FDA level of aseptic’ with FDA approval and/or validation.” Id. at 32.
Although challenged claim 19 requires “aseptically disinfecting,” the PTAB took pains to note
that the claim “does not require the use of hydrogen peroxide or FDA approval.” Id. at 32 &
n.25. The PTAB criticized Steuben for failing to discuss whether the reduction in bacillus
subtilis “is merely a requirement for FDA approval, which is not claimed, or whether there is a
relevant regulation dealing with aseptic packaging, as required by the construction of ‘aseptic.’”
Id. at 33 (emphasis added).

        These arguments that Steuben unsuccessfully advanced before the PTAB are strikingly
similar to the arguments that GEA and NUSA have advanced before this Court: they argue that
“aseptically disinfecting” cannot include disinfection using oxonia as a sterilant because
hydrogen peroxide was the only FDA-approved sterilant when the patent application was filed.
This Court should reject that argument, just as the PTAB rejected Steuben’s similar argument,
because “aseptically disinfecting” does not implicitly require meeting every requirement
necessary to obtain FDA approval. The claims and written description of the patents-in-suit
repeatedly refer to aseptically disinfecting using oxonia as a sterilant. Consequently, persons of
ordinary skill in the art, at the time the patent applications were filed, would have understood
“aseptically disinfecting” to include disinfecting using oxonia. As the PTAB concluded in
rejecting Steuben’s analogous argument, the mere fact that the FDA might not have approved
such a system at the relevant time is not enough to overcome the unambiguous references in the
patents to disinfecting using oxonia. NUSA and GEA have not identified any FDA regulation
for aseptic packaging that expressly excludes the use of oxonia. To the extent that they point to
any regulation at all, they invoke 21 U.S.C. § 178.005, which the Federal Circuit has already
ruled is not limited to aseptic packaging, with the result that the requirements of that section do
not limit the scope of the “FDA level of aseptic” (and therefore do not limit the scope of
“aseptically disinfecting” as used in the patents-in-suit).
     Case 1:10-cv-00781-EAW-JJM Document 458 Filed 05/24/19 Page 3 of 3
Hon. Elizabeth A. Wolford
May 24, 2019
Page 3


        The PTAB construed the claims under the “broadest reasonable interpretation” rather
than considering what a person of skill in the art would have understood at the time—the claim
construction standard applied in district court under the Federal Circuit’s Phillips case and its
progeny. Compare old 37 C.F.R. § 42.100 (b) (effective May 2, 2016 to Nov. 12, 2018) (“A
claim in an unexpired patent that will not expire before a final written decision is issued shall be
given its broadest reasonable construction in light of the specification) with new 37 C.F.R.
§ 42.100 (b) (effective Nov. 13, 2018) (“[A] claim of a patent . . . shall be construed using the
same claim construction standard that would be used to construe the claim in a civil action under
35 U.S.C. 282(b), including construing the claim in accordance with the ordinary and customary
meaning of such claim as understood by one of ordinary skill in the art and the prosecution
history pertaining to the patent.”); see also generally Phillips v. AWH Corp., 415 F.3d 1303,
1315 (Fed. Cir. 2005) (en banc). But that difference in claim-construction standards does not
affect the significance of the PTAB’s decision for the issues currently before this Court. If the
“broadest reasonable interpretation” of the “FDA level of aseptic” is not broad enough to
encompass 21 U.S.C. § 178.005 (and other FDA regulations not limited to aseptic packaging),
then, as a matter of logic, the even narrower Phillips construction of those words cannot be broad
enough to encompass them.

        Finally, it bears noting that in IPR proceedings, the PTAB may consider only questions of
validity based on prior art in the form of patents and printed publications. The PTAB may not
consider in IPR proceedings arguments based on failure to comply with the requirements of
35 U.S.C. § 112, such as lack of written description or lack of enablement. Arguments about
written description were not and could not be presented to the PTAB in the IPR; therefore, the
PTAB’s decision should have no impact on this Court’s evaluation of that issue.


                                              Respectfully submitted,

                                              STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C.




                                              J.C. Rozendaal
                                              Counsel for Shibuya Hoppmann Corporation,
                                              Shibuya Kogyo Co., Ltd., and HP Hood LLC
